DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring loaded feature of the second triggering element, as stated in line 2 of claim 7 and line 1 of claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 2 is objected to because of the following informalities: line 1 of claim 2 reads “has as first” it should read “has a first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20105638 U1.
	Regarding claim 1, DE 20105638 U1 discloses:
An elevator system comprising: an elevator car (movable car 14, figure 1) movable along an elevator shaft (shaft 12, figure 1), the shaft having a pit floor (shaft pit 52, figure 1) and a shaft top (top of shaft 12, where motor 16 is located, figure 1), the elevator car having an elevator car door sill (rightmost section of floor 32, beneath cabin door 28, figure 1); a plurality of landings (floors 4, 6, 8, and 10, figure 1) arranged along the elevator shaft (shaft 12, figure 1), wherein each landing has a landing door (shaft doors 4’, 6’, 8’, 10’, figure 1); and a car apron assembly comprising: a car apron (cabin door apron 34, figure 1) attached to the elevator car at the elevator car door sill (cabin door apron 34 is attached to movable car 14 at rightmost section of floor 32 beneath cabin door 28, figure 1); a first triggering element (emergency unlocking mechanisms 4”, 6”, 8”, and 10”, figure 1) connected to at least one landing door (emergency unlocking mechanisms 4”, 6”, 8”, and 10” are connected to corresponding shaft doors 4’, 6’, 8’, and 10’); and a second triggering element (holding device 38, figure 1) operably 
	Regarding claim 2, DE 20105638 U1 further discloses:
wherein the first triggering element (emergency unlocking mechanism 8”, image 1, below) has as first height (first height H1, image 1, below) and the landing door (shaft door 8’, image 1, below) has a second height (second height H2, image 1), wherein the first height is less than the second height (H1 is less than H2, image 1).  


    PNG
    media_image1.png
    209
    384
    media_image1.png
    Greyscale

Image 1, section of figure 1 (DE 20105638 U1), annotated by examiner

	Regarding claim 3, DE 20105638 U1 further discloses:
wherein the first triggering element (emergency unlocking mechanisms 4”, 6”, 8”, and 10”, figure 1) does not extend to a bottom of the landing door (location of emergency unlocking mechanisms 4”, 6”, 8”, and 10” shown in figure 1, away from the bottom of shaft doors 4’,6’,8’, and 10’).  
claim 8, DE 20105638 U1 further discloses:
 wherein each landing door (shaft doors 4’,6’,8’ and 10’, figure 1) includes a respective first triggering element (emergency unlocking mechanisms 4”, 6”, 8”, and 10”, figure 1).  
	Regarding claim 9, DE 20105638 U1 further discloses:
wherein the first triggering element (emergency unlocking mechanisms 4”, 6”, 8”, and 10”, figure 1) does not extend to a bottom of the landing door (emergency unlocking mechanisms are shown located between the top and bottom of their respective shaft doors 4’,6’,8’, and 10’, figure 1).
	Regarding claim 14, DE 20105638 U1 further discloses:
wherein each landing door (shaft doors 4’,6’,8’, and 10’, figure 1) includes a respective first triggering element (emergency unlocking mechanisms 4”, 6”, 8”, and 10”, figure 1).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 4-7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 20105638 U1 in view of DE 202011051638 U1.
	Regarding claim 4, DE 20105638 U1 teaches:
The elevator system of claim 1.
	DE 20105638 U1 does not teach:

	However, DE 202011051638 U1 teaches:
wherein the car apron (fall protection, paragraph [0001]) comprises an apron housing (housing 2, figure 1) attached to the elevator car door sill (car door sill 1, figure 1) and a retractable apron device (rollable material 4, figure 1) contained within the apron housing (housing 2, figure 1), wherein the retractable apron device is deployable to a deployed state (active state, shown in figure 1) upon actuation of the second triggering element (locking device 6, including components 6.1-6.4, figure 2, when locking device 6 is actuated roll-up material 4 is deployed into active state shown in figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fall protection device and housing taught by DE 202011051638 U1 with the safety system of DE 20105638 U1 because the housing is compact and allows for the protection device to be mounted at the most advantageous location for a given elevator system. The housing of DE 202011051638 U1 is also compact and protects the internal elements from debris from the elevator shaft. 
	Regarding claim 5, DE 202011051638 U1 further teaches:
wherein the second triggering element (locking device 6) comprises an actuation arm (connecting arm A, image 2, below) and a lock pin (locking bolt 6.3, figure 2), wherein the lock pin secures the car apron in the stowed state (locking bolt 6.3 holds rollable material 4 in the inactive state by guide supports 5, figure 2) and actuation of the actuation arm (connecting arm A, image 2, below) unlocks the lock pin to deploy the car apron to the deployed state (“The movement is guided to the locking bolts 6.3 via the locking linkage 6.2, they are withdrawn and the guide supports 5 are unlocked,” paragraph [0061], when unlocking lock 6.1 is activated, connecting arm A moves, and locking bolt 6.3 unlocks guide supports 

    PNG
    media_image2.png
    484
    539
    media_image2.png
    Greyscale

Image 2, figure 2 (DE 202011051638 U1), annotated by examiner
 	Regarding claim 6, DE 202011051638 U1 further teaches:
further comprising a pivot (pivoting pin B, image 2, above) arranged to operably connect the actuation arm (connecting arm A, image 1, above) to the lock pin (locking bolt 6.3, via locking linkage 6.2, image 2, above). 
	Regarding claim 7, DE 202011051638 U1 further teaches:

	Regarding claim 10, DE 202011051638 U1 further teaches:
wherein the car apron (fall protection, paragraph [0001]) comprises an apron housing (housing 2, figure 1) attached to the elevator car door sill (car door sill 1, figure 1) and a retractable apron device (rollable material 4, figure 1) contained within the apron housing (housing 2, figure 1), wherein the retractable apron device is deployable to a deployed state (active state, shown in figure 1) upon actuation of the second triggering element (locking device 6, including components 6.1-6.4, figure 2, when locking device 6 is actuated roll-up material 4 is deployed into active state shown in figure 1).  
	Regarding claim 11, DE 202011051638 U1 further teaches:
wherein the second triggering element (locking device 6) comprises an actuation arm (connecting arm A, image 2, above) and a lock pin (locking bolt 6.3, figure 2), wherein the lock pin secures the car apron in the stowed state (locking bolt 6.3 holds rollable material 4 in the inactive state by guide supports 5, figure 2) and actuation of the actuation arm (connecting arm A, image 2, above) unlocks the lock pin to deploy the car apron to the deployed state (“The movement is guided to the locking bolts 6.3 via the locking linkage 6.2, they are withdrawn and the guide supports 5 are unlocked,” paragraph [0061], when unlocking lock 6.1 is activated, connecting arm A moves, and locking bolt 6.3 unlocks guide supports 5).  
	Regarding claim 12, DE 202011051638 U1 further teaches:
further comprising a pivot (pivoting pin B, image 2, above) arranged to operably connect the actuation arm (connecting arm A, image 2, above) to the lock pin (locking bolt 6.3, via locking linkage 6.2, image 2, above). 
	Regarding claim 13, DE 202011051638 U1 further teaches:

	Regarding claim 15, DE 202011051638 U1 further teaches:
wherein the car apron (fall protection, paragraph [0001]) comprises an apron housing (housing 2, figure 1) attached to the elevator car door sill (car door sill 1, figure 1) and a retractable apron device (rollable material 4, figure 1) contained within the apron housing (housing 2, figure 1), wherein the retractable apron device is deployable to a deployed state (active state, shown in figure 1) upon actuation of the second triggering element (locking device 6, including components 6.1-6.4, figure 2, when locking device 6 is actuated roll-up material 4 is deployed into active state shown in figure 1).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 2138443 A1 and DE 102008038409 A1 are cited to show deployable car aprons. DE 102006034716 B3 shows an elevator car apron with a housing. Ikonen et al. (US 20090114486 A1) has connecting elements on the elevator car and landings for gauging location for an elevator safety system. Delachtree et al. (US 20140020986 A1) has an elevator toe guard assembly that moves between stowed and deployed positions. Karimpanackal Natarajan et al. (US 20140216860 A1) has an elevator protection device with a locking means for keeping the device in a stowed position.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654